internal_revenue_service number release date index number -------------------------------------------------- -------------------- -------------------------- in re --------------------------- ----- ------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------------------------- telephone number --------------------- refer reply to cc psi b04 plr-159958-04 date november ---------------------------------------- ---------------------------------------------- ---------------------------------------------------------- -------------------------- ----------------------- --------------------- ------------------- ----------------------- legend decedent spouse trust accountant date date date date dear ------------- this is in response to your letter dated date requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make an allocation of decedent’s generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows on date decedent and spouse created trust article of trust provides that upon the death of the first grantor_trust will become irrevocable_trust became irrevocable on decedent’s death on date all property transferred to trust at its creation was the separate_property of decedent article of trust provides that upon the death of the first grantor the trustee is to divide the portion of the trust estate not used for the payment of the deceased grantor’s expenses taxes and specific distributions into three separate trusts the grantor’s trust the marital trust and the family_trust plr-159958-04 the grantor’s trust was to be funded with the surviving spouse’s separate_property and community_property interest in community_property this trust has not been funded the marital trust was to be funded with the pecuniary amount necessary to eliminate any federal estate_tax with respect to the estate of the first grantor to die hereinafter decedent the marital trust was to be divided into two trusts the exempt marital trust and the non-exempt marital trust the exempt marital trust was to be funded with property equal in value to that portion of decedent’s gst_exemption not allocated to the family_trust and the remaining marital trust assets were to fund the non-exempt marital trust both the exempt marital trust and the non-exempt marital trust have been funded pursuant to trust upon the death of the surviving_spouse the remaining principal and accrued income of the exempt marital trust is to be distributed to the exempt family_trust and the remaining balance of the non-exempt marital trust is to be distributed to the non-exempt family_trust the family_trust was to be funded with the balance of decedent’s property remaining after the funding of the marital trust pursuant to trust the family_trust was to be divided into two trusts the exempt family_trust and the non-exempt family_trust the exempt family_trust was to be funded with property equal in value to decedent’s available gst_exemption and any remaining family_trust assets were to fund the non-exempt family_trust the non-exempt family_trust has not been funded the family_trust is to be held for the primary benefit of the children and grandchildren of decedent and spouse pursuant to trust the trustee of the family_trust has the discretion to pay income and principal to the beneficiaries as the trustee deems necessary and or advisable provided the family_trust does not terminate as a result of such discretionary distributions it will continue for the maximum period permitted by law the executor of decedent’s estate hired accountant to prepare decedent’s form_706 united_states estate and generation-skipping_transfer_tax return accountant filed for an extension of time to file the form_706 until date it is represented that on date the information needed to accurately and completely prepare the form_706 was unavailable despite the best efforts of the executor accountant informed the executor that no adverse consequences would result from filing a late form_706 because as a result of the marital_deduction there would be no federal estate_tax liability however accountant failed to advise the executor that failure to timely file the form_706 would result in a deemed_allocation of decedent’s available gst_exemption on date the executor filed the estate_tax_return and allocated decedent’s available gst_exemption amount in accordance with the terms of trust you have requested an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to make an allocation of decedent’s gst_exemption plr-159958-04 sec_2601 imposes a tax on every generation-skipping_transfer gst as defined in sec_2611 through made after date by a transferor to a skip_person by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2602 provides that the amount of the tax is the taxable_amount multiplied sec_2631 as in effect for the years at issue in the present case provided that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his gst_exemption may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that any portion of an individual’s gst_exemption which has not been allocated within the time prescribed in sec_2632 shall be deemed to be allocated first to property which is the subject of a direct_skip occurring at such individual’s death and second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual’s death sec_2642 provides that if property is transferred as a result of the death of the transferor the value of such property for purposes of determining the inclusion_ratio shall be its value as finally determined for estate_tax purposes and such allocation shall be effective on and after the date of the death of the transferor sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to transfers at death is to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek plr-159958-04 an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 sec_301_9100-1 through provide the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 under sec_301_9100-1 a regulatory election includes an election whose sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly an extension of time to make a timely allocation of decedent’s gst_exemption under sec_2632 is granted until date the date the estate_tax_return was filed the allocation of gst_exemption should be made on a supplemental form_706 in accordance with the power_of_attorney on file with this office a copy of this and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for this purpose letter is being sent to your authorized representatives concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and this ruling is directed only to the taxpayer requesting it sec_6110 plr-159958-04 representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination provides that it may not be used or cited as precedent enclosures cc _________________________ heather c maloy associate chief_counsel passthroughs and special industries copy for sec_6110 purposes copy of this letter sincerely
